310 S.W.3d 752 (2010)
In re the MARRIAGE of Deborah Lynn WESTHOFF, f/k/a Deborah Sauder, Petitioner/Respondent, and
Donald Sauder, Jr., Respondent/Appellant.
No. ED 93119.
Missouri Court of Appeals, Eastern District, Division Two.
May 18, 2010.
Prudence Fink Johnson, Union, MO, for Petitioner/Respondent.
Francis J. Murphy III, St. Louis, MO, for Respondent/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Donald Sauder, Jr. appeals from the trial court's Judgment of Modification (judgment) modifying the decree dissolving his marriage to Deborah Lynn Westhoff, f/k/a Deborah Sauder. We have reviewed the parties' briefs and the record on appeal and conclude that the judgment is not against the weight of the evidence nor did the trial court abuse its discretion. See, Malawey v. Malawey, 137 S.W.3d 518 (Mo. App. E.D.2004) (child custody); Forde v. Forde, 190 S.W.3d 521 (Mo.App. E.D.2006) (child support); Mehra v. Mehra, 819 S.W.2d 351, 357 (Mo.banc 1991) (attorney's fees). An extended opinion would have no *753 precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).